PER CURIAM:
Respondent Alan G. Warner was publicly censured by the Supreme Court of Kansas for failing to reduce a contingent fee agreement to writing, failing to reimburse a witness for travel expenses for which his client had provided funds, and refusing to pay the witness’s travel expenses after promising to do so. In addition to his public censure, respondent was ordered to reimburse the witness for her travel expenses in the amount of $728.41. See In re Warner, 270 Kan. 119, 11 P.3d 1160 Kan.2000
Bar Counsel filed with this court a certified copy of the Kansas disciplinary order, and this court referred the matter to the Board on Professional Responsibility (“Board”). The Board found that respondent violated Rules 1.5(c), 1.5(d), and 1.15(b) of the District of Columbia Rules of Professional Conduct, and recommends that we impose a reciprocal public censure.1
Bar Counsel has informed the court that she takes no exception to the Board’s report and recommendation. Respondent has not filed any opposition to the Board’s report and recommendation. Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992); D.C. Bar R. XI, § 11(f). Accordingly, it is
ORDERED that Alan G. Warner be, and hereby is, publicly censured. Respondent is further ordered to reimburse Jen-ette C. Gleason $728.41 if he has not already done so.

So ordered.


. The Supreme Court of Hawaii and the Third District Subcommittee of the Virginia State Bar have also publicly censured respondent and ordered him to pay the $728.41 in travel expenses in reciprocal proceedings based on the sanction imposed by the Supreme Court of Kansas.